Title: From James Madison to Gurdon Saltonstall Mumford, 10 September 1825
From: Madison, James
To: Mumford, Gurdon Saltonstall


        
          Dr Sir
          Montpr. Sepr. 10 1825
        
        I did not receive till yesterday, your favor of Aug 23: or I sd. sooner have made my acknowledgments for the two pamphlets inclosed in it.
        The honors conferred on Gen. Lafayette are honorable to our natl. character & to the genius of our Republican system, and I hope will do good both abroad & at home. The object to which you endeavour to make them particularly conducive is much to be commended, and I shd. feel a pleasure in promoting it. But as the contents of the pamphlets have been generally made known thro’ the newspapers, and there is as yet but a very imperfect recovery in this quarter from the late prevailing embarrassment, I see no encouraging prospect of co-operation in pecuniary form with your benevolent views. The two copies with wch you have favd. me, will be

deposited where they will be preserved, & contribute with other publications to hand down to posterity what will be gratifying & animating to all who inherit the principles & sentiments recorded in them.
        I shall duly attend to yr. caution on the subject of your name, & sd. follow its example, were I not aware that nothing in this answer, could suggest, that it had other than a private character.
        Mrs. M. is glad to find that she retains a place in the kind remembrance of Mrs. M & yours and offers a return of her respects & best wishes. Permit me to add the expression of both from myself.
        
          J. M
        
      